•'AO' 245B
        ·1 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                             .--~-----------,}                               \"_)
                                                                                                                                        Page 1 of 1



                                      UNITED STATES DISTRICT CO RT
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                   SEP O6 2019

                       United States of America                                          . CL,.!a;ilK~'·"'.'i..P'~T!:IKtC,OURT
                                                                               JUDGMENT ~001'1rn'l"-"M'I~!;,; \Jt'G'.ll'c.lFuRNiA
                                        V.                                     (For-Offenses Cammi    139n or After November I, 1987)    pt:l:)tS(Y
                                                                                                                                         0

                          Omar Moreno-Uribe                                    Case Number: 3:19-mj-23662

                                                                               Charles N Guthrie
                                                                               Defendant's Attorney


 REGISTRATION NO. 74995298
 THE DEFENDANT:
  IZI pleaded guilty to count( s) 1 of Complaint
                                  -------'--------------------------
  •   was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                           Count Number(s)
8: 1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1

  •    The defendant has been found not guilty on count(s)
                                   -------------------
  •    Count(s)
                    ------------------
                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 •    TIME SERVED                            - - - - - - - - - - days
  IZI Assessment: $10 REMITTED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, September 6, 2019
                                                                            Date of Imposition of Sentence


Received        /t;:'.?(2'
               -~~------
               DUSM                                                         HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3: l 9-mj-23662
